DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on December 18th, 2020 in response to the Non-Final Office Action mailed on August 28th, 2020.  Per Applicant's response, Claims 1, 10, & 17 have been amended.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-20 still remain for prosecution in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks, and they will be addressed below.
	
Response to Arguments
Applicant's arguments filed December 18th, 2020 have been fully considered but they are not persuasive. The Examiner’s responses can be seen below.

In regards to Applicant’s argument that “The arrangement wherein the stators and rotors are arranged in an axial flux arrangement i.e. in a direction generally parallel to the central system axis and the fluid flow is not described nor suggested in Mohn who uses a different stators/rotors design. Similarly, such arrangement is neither described nor suggested in Torkildsen”, the examiner must respectfully disagree.  At the outset, the Examiner reminds Applicant that the claims do not require “an axial flux arrangement”, as currently argued by Applicant.  As such, this particular argument appears to be arguing features that have not be claimed, rendering this argument essentially moot.  As it relates to the claim language at hand, the Examiner must respectfully maintain that Mohn and Torkildsen continue to disclose Applicant’s invention as now recited.  Please refer to the updated rejections below for complete details as to how and why Mohn and Torkildsen disclose Applicant’s invention as now recited.

The arrangement wherein the stators and rotors are arranged in an axial flux arrangement i.e. in a direction generally parallel to the central system axis and the fluid flow is not described nor suggested in either Leineweber or Dale”, the examiner must respectfully disagree.   At the outset, the Examiner reminds Applicant that the claims do not require “an axial flux arrangement”, as currently argued by Applicant.  As such, this particular argument appears to be arguing features that have not be claimed, rendering this argument essentially moot.  As it relates to the claim language at hand, the Examiner must respectfully maintain that Mohn and Torkildsen continue to disclose Applicant’s invention as now recited.  Please refer to the updated rejections below for complete details as to how and why Leineweber and Dale disclose Applicant’s invention as now recited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, & 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,417,544 to Mohn.

    PNG
    media_image1.png
    806
    765
    media_image1.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figure 5 shown immediately above (rotated by 90 degrees for best understanding; radial direction and axial directions are indicated by “R” and “A”, respectively), Mohn discloses:

(1)	A system for moving fluid (Fig. 5; Abstract; “pump or compressor”), comprising: a housing (112, 120) having at least one inlet region (IR1, IR2) and at least one outlet region (124); and a plurality of radially inner rotor sections (left and right halves of radially inner rotor 110), a plurality of radially outer rotor sections (left and right halves of radially outer rotor 106), and pumping features (impeller vanes 115, 117), the plurality of radially inner and radially outer rotor sections being rotatably mounted for rotation about a central system axis (111), the two cooperating axially aligned impeller assemblies which can be rotatably driven about the common axis by respective electric motors 4 and 5”; col. 3, lines 17-19); the plurality of radially inner rotor sections being counter rotated with respect to the plurality of radially outer rotor sections within the housing to draw fluid through the at least one inlet region and to direct the fluid in a direction generally parallel to the central system axis to the at least one outlet region in a manner which creates fluid flows moving in opposed axial directions (as shown by the flow arrows in Figure 5 and discussed at col. 5, lines 17-38; furthermore, the fluid to the left of inner rotor 110 flows to the outlet region 124 in a direction generally parallel to the axis 111); wherein the plurality of radially inner rotor sections, the plurality of radially outer rotor sections, the least one radially inner stator section and the at least one radially outer stator section are arranged in a direction generally parallel to the central system axis and the fluid flow (as seen in Figure 5 above, all sections are arranged in a direction (i.e. vertically, as seen above) that is generally parallel to the central system axis 111 and the fluid flow, which flows generally vertically adjacent to the central system axis 111).

In regards to Claim 2, the at least one inlet region (IR1, IR2) comprises a first inlet (left intake region IR1) and a second inlet (right intake region IR2), wherein the at least one outlet region (124) 
In regards to Claim 3, Mohn further discloses a rotatable outlet section (ROS) having flow members (i.e. the innermost vanes of the radially outer rotor 106; labeled in Fig. 5 above by the Examiner) to receive the fluid flows from a generally axial direction (i.e. fluid flowing axially inward, as seen in Fig. 5) and to redirect the fluid flows to a generally radial direction (i.e. upward, as seen in Fig. 5) for flow out through the outlet region (see flow arrows).
In regards to Claim 4, the flow members comprise airfoils (i.e. impeller vanes or blades; see col. 3, line 25).
In regards to Claim 7, the at least one radially inner stator section (S1, S2) comprises a first radially inner stator section (left half S1 of radially inner stator) and a second radially inner stator section (right half S2 of radially inner stator) separated by a radial bearing (two radial bearings are seen in Fig. 5, supporting the motor shaft).
In regards to Claim 8, the at least one radially inner stator section (S1, S2) comprises a unitary structure (the two stator halves S1 & S2 form a unitary, annular motor stator).
In regards to Claim 9, the pumping features comprise an impeller (i.e. impeller vanes/blades 115 & 117 form an impeller).

Claim(s) 17-18 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0147243 to Torkildsen et al.

    PNG
    media_image2.png
    815
    616
    media_image2.png
    Greyscale
                     
    PNG
    media_image3.png
    805
    328
    media_image3.png
    Greyscale

In regards to independent Claim 17, and with particular reference to Figures 3A & 5A shown immediately above, Torkildsen et al. (Torkildsen) discloses:

(17)	A method, comprising: mounting pumping features (i.e. impellers 220, 250; seen best in Figs. 2A-2B) on radially inner rotor sections (i.e. the upper and lower halves of inner rotor 210; Fig. 2A) and on radially outer rotor sections (i.e. the upper and lower halves of outer rotor 240; Fig. 2B); rotatably positioning the radially inner rotor sections and the radially outer rotor sections for rotation about a central axis (120) (Fig. 5A) and between radially inner stator sections (upper and lower halves of inner motor 122) and radially outer stator sections (upper and lower halves of outer motor 124); the radially inner stator sections (i.e. motor 122) and the radially outer stator sections (i.e. motor 124) being configured to generate rotating electromagnetic fields to cause rotation of the radially inner and radially outer rotor sections (via motor shafts 212 and 242, as seen in Fig. 5; paras. 23-24); and providing the pumping features (220, 250) with orientations which cause respective fluid flows in opposite axial directions along the central axis when the radially inner rotor sections are counter rotated with downward (i.e. parallel to axis 120) from the inlet 310 to the bottom of the rotors, and then flows axially upward (i.e. parallel to axis 120) to the outlet 312); wherein the radially inner rotor sections, the radially outer rotor sections, the radially inner stator sections and the radially outer stator sections are arranged in a direction that is generally parallel to the central axis 120 and the fluid flow (as seen in Figures 3A & 5A above, all sections are arranged in a direction (i.e. vertically) that is generally parallel to the vertical central axis 120 and the fluid flow, which likewise flows generally vertically).

In regards to Claim 18, Torkildsen discloses coupling (i.e. fluidly) the radially inner and radially outer rotor sections to a rotatable outlet section (i.e. the top end of outer rotor 240, where fluid exits the rotors, as seen in Figs. 2B & 5A) which redirects the respective fluid flows radially outward (i.e. rightward, as seen in Fig. 5A) to an outlet region (312) of a pump housing (120).
In regards to Claim 20, Torkildsen discloses providing a hollow passage (i.e. the space within the inner stator 420, which receives the rotor) located radially within the inner stator sections (seen clearly in Fig. 5A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-11, 14, 16-18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 03/031823 to Leineweber (machine translation attached to previous office action).

    PNG
    media_image4.png
    586
    853
    media_image4.png
    Greyscale

In regards to independent Claims 1, 10, & 17, and with particular reference to Figure 4 shown immediately above, Leineweber discloses:

(1)	A system for moving fluid (Fig. 4; Abstract; “vacuum pump”), comprising: a housing (2) having at least one inlet region (3, I1, I2) and at least one outlet region (4); and a plurality of radially inner rotor sections (left and right halves of radially inner rotor 5), a plurality of radially outer rotor sections (left and right halves of radially outer rotor 6), and pumping features (impeller blades 18, 28), the plurality of radially inner and radially outer rotor sections being rotatably mounted for rotation about a central system axis (7), the pumping features also being rotatably mounted for rotation about the central system axis (via rotation of the inner/outer rotors)……the plurality of radially inner rotor sections being counter rotated with respect to the plurality of radially outer rotor sections within the housing (Abstract; “rotate in the opposite direction”) to draw fluid through the at least one inlet region (see flow arrows) and to direct the fluid in a direction generally parallel to the central system axis (7) (see flow arrows) to the at 

(10)	A system (Fig. 4), comprising: a pumping assembly (Abstract; “vacuum pump”) having: a housing (2); a first rotor portion (R1, labeled by the Examiner for clarity) having a first radially inner rotor section (left half of 5, left blades 18) and a first radially outer rotor section (left half of 6, left blades 28) rotatably mounted in the housing……the first rotor portion (R1) being coupled with a rotatable outlet section (ROS) and having first pumping features (left blades 18) oriented to move fluid (i.e. axially leftward) toward the rotatable outlet section in a direction generally parallel with a central system axis (7) (see flow arrows in Fig. 4), the first radially inner rotor section and the first radially outer rotor section being rotatable about the central system axis (7) (Fig. 4); and a second rotor portion (R2) having a second radially inner rotor section (right half of 5, right blades 18) and a second radially outer rotor section (right half of 6, right blades 28) rotatably mounted in the housing……the second rotor portion being coupled with the rotatable outlet section (ROS) and having second pumping features (right blades 18) oriented to move fluid (i.e. axially rightward) toward the rotatable outlet section (ROS) from an opposite side (i.e. the right side) of the rotatable outlet section relative to the first rotor portion in a direction generally parallel with the central system axis (7) (see flow arrows in Fig. 4), the second radially inner rotor section and the second radially outer rotor section being rotatable about the central system axis (7) (Fig. 4); wherein the first and second radially inner rotor sections, the first 

(17)	A method, comprising: mounting pumping features (i.e. impellers 18, 28; Fig. 4) on radially inner rotor sections (i.e. the left and right halves of inner rotor 5; Fig. 4) and on radially outer rotor sections (i.e. the left and right halves of outer rotor 6; Fig. 4); rotatably positioning the radially inner rotor sections and the radially outer rotor sections for rotation about a central axis (7) (Fig. 4)……and providing the pumping features (18, 28) with orientations which cause respective fluid flows in opposite axial directions along the central axis when the radially inner rotor sections are counter rotated with respect to the radially outer rotor sections (as seen by the flow arrows in Fig. 4, which makes clear that the fluid flows both axially leftward (i.e. parallel to axis 7) and axially rightward (i.e. parallel to axis 7), as claimed); wherein the radially inner rotor sections, the radially outer rotor sections……are arranged in a direction generally parallel to the central axis and the fluid flow (as seen in Figure 4 above, all rotor sections are arranged in a direction (i.e. horizontally) that is generally parallel to the horizontal central system axis 7 and the fluid flow, which likewise flows generally horizontally).

Although Leineweber discloses the majority of Applicant’s recited invention, he does not further disclose that the inner and outer rotors are rotatably mounted between radially inner and radially outer stator sections, the radially inner stator sections and the radially outer stator sections being configured to generate rotating electromagnetic fields to cause rotation of the radially inner and radially outer rotor sections and being arranged in a direction generally parallel to the central axis and the fluid flow one side of the pump).

    PNG
    media_image5.png
    460
    730
    media_image5.png
    Greyscale

However, Leineweber discloses another embodiment of his vacuum pump (Fig. 1) in which axially opposed stators/motors drive the two rotors.  As seen in Figure 1, Leineweber discloses a radially inner stator section (22) and radially outer stator section (34), wherein the plurality of radially inner and radially outer rotor sections (5, 6) (including the left and right halves, thereof, for Claim 10) are rotatably mounted axially between the radially inner stator section (22) and the radially outer stator section (34) (Fig. 1).  In the case of Claim 10, Figure 1 of Leineweber discloses a first radially inward stator section (bottom half of inward stator 22), a first radially outward stator section (top half of outward stator 34), a second radially inward stator section (top half of inward stator 22) and a second radially outward stator section (lower half of outward stator 34), wherein the inner/outer rotor sections are mounted axially therebetween.  In this arrangement of opposing drive motors, the at least one radially inner stator section (22) and at least one radially outer stator section (34) are configured to generate rotating electromagnetic fields to cause rotation of the plurality of radially inner and radially outer rotor sections (via electromagnetic interaction with motor rotors/shafts 19 & 35).  Similarly, in the case of Claim 17, 

In regards to Claim 2, the at least one inlet region (3, I1, I2) comprises a first inlet (I1) and a second inlet (I2), and further wherein the at least one outlet region comprises an outlet region (4) disposed between (i.e. axially between) the first inlet and the second inlet (Fig. 4).
Claims 3 & 11, Leineweber discloses a rotatable outlet section (ROS) having flow members (29, 30) to receive the fluid flows from a generally axial direction (i.e. from the left and right ends, as seen in Fig. 4) and to redirect the fluid flows to a generally radial direction (i.e. radially downward, as seen in Fig. 4) for flow out through the outlet region (4).
In regards to Claim 4, the flow members (29, 30) comprise airfoils (i.e. impeller blades).
In regards to Claim 8, the at least one radially inner stator section comprises a unitary structure (i.e. a unitary stator body, as seen in Figs. 1 & 4).
In regards to Claims 9 & 14, the pumping features (18, 28) comprise an impeller (i.e. impeller blades).
In regards to Claim 16, the first rotor portion (R1) and the second rotor portion (R2) are rotatably mounted in a plurality of radial and thrust bearing assemblies (24, 25, 31, 32 and associated thrust surfaces) to enable counter rotation of the first and second radially inner rotor sections relative to the first and second radially outer rotor sections (Abstract; “rotate in the opposite direction”).
In regards to Claim 18, see Claims 3 & 10-11 above.
In regards to Claim 20, Leineweber discloses providing a hollow passage (i.e. an internal space to receive each motor rotor) located radially within the inner stator sections (Figs. 1 & 4).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohn (applied previously above) in view of US 2014/0205475 to Dale.
In regards to Claims 5-6, Mohn discloses the system as recited in claim 1, but fails to disclose wherein the plurality of radially inner rotor sections and the plurality of radially outer rotor sections comprise permanent magnets (Mohn’s rotor sections comprise drive motors (4, 5), but Mohn does not specify that they are permanent magnet motors)
.

Claims 5-6, 12-13, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leineweber (applied above) in view of US 2014/0205475 to Dale.
In regards to Claims 5-6, 12-13, & 19, Leineweber discloses the system as recited in claim 1, but fails to disclose wherein the plurality of radially inner rotor sections and the plurality of radially outer rotor sections comprise permanent magnets (Leineweber’s rotor sections comprise drive motors (21, 33) coupled to each rotor section, but does not specify that they are permanent magnet motors)
However, Dale discloses another pump/compressor assembly (1) in which two opposing permanent magnet motors (7, 10; paras. 12-13) drive respective pump impellers (3) in opposite directions in order to provide high capacity compression pumping (para. 7).  In these disclosures, Dale clearly discloses the known use of permanent magnet type drive motors for counter-rotational pumps, .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torkildsen (applied above for Claim 17) in view of US 2014/0205475 to Dale.
In regards to Claim 19, Torkildsen discloses the system as recited in claim 17, but fails to disclose wherein each of the radially inner and radially outer rotor sections comprise permanent magnets (Torkildsen’s rotor sections 220/240 comprise electric drive motors (420, 440), but Torkildsen does not specify that they are permanent magnet motors).
However, Dale discloses another subsea pump/compressor assembly (1) in which two opposing permanent magnet motors (7, 10; paras. 12-13) drive respective pump impellers (3) in opposite directions in order to provide high capacity subsea compression pumping (para. 7).  In these disclosures, Dale clearly discloses the known use of permanent magnet type drive motors for subsea counter-rotational pumps, and discloses that such an arrangement provides high capacity pumping with tried and tested components, thereby enhancing reliability in a cost effective manner (para. 7).  Therefore, to one of ordinary skill desiring a subsea pump with a reliable drive system, it would have been obvious to utilize the techniques disclosed in Dale in combination with those seen in Torkildsen in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC